Citation Nr: 1626156	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Jr, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1964 to September 1966. He was awarded the Combat Infantryman's Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.  By that rating action, the RO granted service connection for PTSD; an initial 30 percent disability rating was assigned effective from September 14, 2006--the date VA received the Veteran's initial claim for compensation for this disability. 

In a statement, received by VA in early June 2009 and accepted as the Veteran's notice of disagreement, he specifically indicated that a 70 percent evaluation would satisfy his appeal regarding his claim for an initial rating for PTSD.  (See VA Form 21-4138, Statement in Support of Claim, signed by the Veteran and received by the RO in June 2009).  In a December 2015 statement the Veteran, in essence, reasserted that a 70 percent rating would satisfy his appeal and specifically noted he was not seeking entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).  A claimant is generally presumed to be seeking the maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  A claimant, however, can choose to limit the appeal to a claim for less than the maximum rating.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  In view of the foregoing, and as specifically requested by the Veteran, the Board will limit its consideration to whether a 70 percent rating is warranted for the service-connected PTSD in the decision below. 

In August 2010, the Veteran and his spouse testified before the undersigned at a hearing conducted at the above-cited RO.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

In a February 2011 decision, the Board denied the Veteran's claim for an initial evaluation, in excess of 30 percent, for PTSD.  The Veteran perfected an appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted the parties' Joint Motion for Remand (JMR) and vacated the Board's February 2011 decision, remanding the case to the Board for additional development consistent with the JMR. 

In December 2011, the Board remanded the claim for an additional VA examination to determine the current severity of the Veteran's PTSD.  An examination was conducted in January 2012.  A copy of the examination report has been associated with the electronic record.  The matter has returned to the Board for further appellate consideration.

In June 2013, the Board remanded the appeal for compliance with its December 2011 remand directives, notably to obtain a clarifying addendum opinion from the January 2012 VA examiner, or if unavailable, from an appropriate VA medical specialist, to have him/her address the Veteran's reports of suicidal ideations, to include the extent and frequency of any such symptoms related to the Veteran's PTSD, and include a review of the impact of his PTSD upon his social and industrial activities including employability.  VA examined the Veteran in November 2015.  A copy of the November 2015 VA PTSD examination and opinion are of record.  The matter has returned to the Board for further appellate consideration. 

The issues of entitlement to service connection for diabetes mellitus due to Agent Orange exposure; entitlement to service connection for bilateral lower extremity neuropathy and glaucoma, each to include as secondary to diabetes mellitus; and entitlement to an increased compensable rating for bilateral hearing loss have been raised by the record in VA Form 21-526EZ (Fully Developed Claim (Compensation)), dated and signed by the Veteran in March 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

For the entire appeal period, the evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships but without evidence of total occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial schedular evaluation of 70 percent for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1); 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. 

Concerning VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial rating following the RO's award of service connection for PTSD in the appealed rating action.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date and initial rating assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has agreed that no additional VCAA notice is required in this circumstance for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel 's opinion as Chief Legal Officer of the Department. 38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date and initial-rating claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the case (SOC) if the disagreement is not resolved.  The RO issued an SOC in the instant appeal that included citations to the applicable statutes and regulations and discussion of the reasons and bases for not assigning an earlier effective date and higher initial rating for this grant.  Thus, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2015). 

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA and private treatment records.  Further, the Veteran submitted statements and provided testimony in support of his initial rating claim. 

Additionally, VA examinations with respect to the issue on appeal were also obtained in December 2006, April 2009, January 2012 and, most recently, in November 2015.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated under the schedular criteria for evaluating PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

Thus, there was compliance with the Board's June 2013 remand instructions, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders). But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Finally, the Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge in August 2010.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App.(2002), Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Mittleider Concerns

A January 2012 VA psychologist specifically found psychiatric symptoms associated with the Veteran's nonservice-connected seasonal affective mood disorder not to have been independent from symptoms associated with his service-connected PTSD.  (See Janaury 2012 VA PTSD examination report).  Thus, the Board will attribute these symptoms to the service-connected PTSD disorder in its analysis below.  In this regard, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

III. Merits Analysis

The Veteran has maintained, in written statements and in August 2010 testimony before the undersigned, that his PTSD is more severely disabling than the currently assigned 30 percent evaluation, and that it warrants a 70 percent rating.  As noted in the Introduction, the Veteran has specifically indicated that an award of 70 percent would satisfy his appeal.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Board determines the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate not just for initial-rating claims (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)), such as the current claim, but also for established, i.e., increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

As will be demonstrated through the analysis below, the Veteran's PTSD symptoms have remained constant throughout the course of the period on appeal as demonstrated by similar findings on VA examinations in December 2006, April 2009, January 2012, and November 2015, as well as an October 2007 VA treatment report, and an October 2012 examination, prepared by P. S., Psy. D.  As such, staged ratings are not warranted for the Veteran's PTSD.  Fenderson, supra. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Under this formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2015).

Under the general rating formula for mental disorders, a 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the newer American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-V.  The DSM-V does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Carpenter, 8 Vet. App. at 240 (1995); Richard, 9 Vet. App. at 266, 267 (1996).

The Board finds that in affording the Veteran all reasonable doubt in his favor, an initial 70 percent disability rating is warranted for the service-connected PTSD for the entire appeal period.  In reaching the foregoing determination, the Board notes that throughout the appeal period, the Veteran exhibited social isolation, suicidal ideation, near-continuous panic or depression that has affected his ability to maintain full-time employment and job promotions, and impaired impulse control (struck spouse in an alcohol-related incident), and difficulty maintaining full-time employment--criteria that are commensurate with a 70 percent rating under the schedular criteria. 

Concerning social isolation, a December 2006 VA examiner noted that the Veteran had a good relationship with his spouse and brother and that he attended church.  (See December 2006 VA PTSD examination report).  These findings are in stark contrast to an October 2007 VA psychologist's conclusion that the Veteran coped by avoidance; hated crowds and socially isolated himself.  (See October 2007 VA treatment report).  The October 2007 VA psychologist's finding is consistent with an April 2009 VA examiner's notation that the Veteran only socialized with family and a few close church friends and that he avoided crowds and stores because he would get anxious and because it was uncomfortable.  In addition, the April 2009 VA psychologist assigned the Veteran a GAF score of 50, which is indicative of serious occupational and social impairment.  (See April 2009 VA PTSD examination report).  The Veteran's social isolation was also referenced  in an October 2012 report, prepared by P. S., Psy. D.  In that report, Dr. P. S., opined, in part, that the Veteran had marked (italics added for emphasis) deficiencies in the areas of work, family relations thinking, and mood.  Dr. P. S. described the Veteran as more isolated, uncomfortable in public or crowds, and had trouble engaging in emotional relationships with others.  (See October 2012 report, prepared by P. S., Psy. D).  Finally, during a November 2015 VA examination, the Veteran described himself as a "loner" with the exception of attending church and having coffee with other Veterans.  (See November 2015 VA PTSD examination report).  In view of these findings, the Board finds that in resolving all reasonable doubt in his favor the Veteran's PTSD has caused social impairment and inability to establish and maintain effective relationships throughout the appeal period.  

The Board notes that January 2012 and November 2015 VA psychologists concluded that the Veteran's PTSD had caused occupational and social impairment that were commensurate with the criteria for initial 10 and 30 percent ratings under the current scheduler criteria, respectively.  Yet, these same VA psychologists also concluded that the Veteran's PTSD symptoms had caused clinically significant (italics added for emphasis) distress or impairment in social occupational or other important areas of functioning.  (See January 2012 and November 2015 VA PTSD examination reports).   

Regarding the Veteran's suicidal ideation, criteria that is also commensurate with a 70 percent rating, the Board notes that the Veteran denied having had any suicidal ideation when examined by VA in December 2006 and April 2009.  (See December 2006 and April 2009 VA PTSD examination reports).  Conversely, during his August 2010 hearing before the undersigned, the Veteran testified that he had had suicidal ideations eight (8) to 10 times a month.  (Transcript (T.) at page (pg). 14)).  In addition, in her October 2012 report, Dr. P. S. noted that the Veteran had had routine thoughts of suicide that had impacted his overall mood and ability to engage and enjoy activities.  Finally, while the Veteran did not report having had overt thoughts of hurting himself during a November 2015 VA examination, he acknowledged that he had had fleeting thoughts of wishing that "he was gone" several times a month.  (See November 2015 VA psychologist's opinion).  Thus, the Board finds that from at least 2010, the Veteran has reported having suicidal ideation, fleeting or otherwise, on a monthly basis.  

Regarding occupational impairment, the evidence shows that the Veteran's worked as a supervisor for over two (2) decades and that he is currently employed part-time as a delivery truck driver.  He had has maintained that his PTSD caused him career advancement in his long-standing position as a supervisor because he avoided social gatherings and self-isolated.  (See VA Form 21-4138, Statement in Support of Claim, accepted as the Veteran's notice of disagreement and received by VA in  May 2009).  Dr. P. S., as well as the November 2015 VA psychologist, both acknowledged that although the Veteran had maintained employment over the years, his positions were selected by the nature of his ability to be independent and work alone.  (See October 2012 report of P. S., Psy. D. and November 2015 PTSD VA opinion).  

Overall, the Veteran's service-connected PTSD has clearly had significant adverse effects on his social relationships and employment, as specifically noted by the VA Fee Basis and VA examiners throughout the appeal period and Dr. P. S.'s evaluation in October 2012.  Therefore, the Board finds that in affording the Veteran all reasonable doubt in his favor, an initial 70 percent disability rating is warranted for the service-connected PTSD for the entire appeal period.

IV. Total disability rating based on individual unemployability (TDIU) 

In numerous statements submitted throughout the appeal, the Veteran has steadfastly maintained that he is not seeking entitlement to TDIU.  Thus, remand or referral of a claim for TDIU is not appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

V. Extraschedular Consideration

In evaluating the Veteran's claim for an initial rating for the service-connected PTSD, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of this disability, with the established criteria found in the rating schedule, shows that the rating criteria reasonably describe the Veteran's PTSD, as determined by the Board in its award of an initial 70 percent rating in the decision above.  Moreover, the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required any hospitalizations for his PTSD.  There is no persuasive evidence in the record to indicate that the service-connected PTSD would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  As noted above, the evidence shows that the Veteran has continued to work part-time as a delivery truck driver.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 (2015) specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluation assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected PTSD have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disabilities contemplated in the Schedule impractical or inadequate.  Nor has the Veteran asserted that the schedular criteria are impractical or inadequate.  In fact, he has stated that a 70 percent rating would satisfy his appeal.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor his attorney has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.


ORDER

An initial 70 percent rating, but no higher, is granted for PTSD, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


